United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1573
                                    ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Nasir Jaleel Rahim, also known as      *
Junero Antonio Smith,                  * [UNPUBLISHED]
                                       *
             Appellant.                *
                                  ___________

                              Submitted: June 20, 2006
                                 Filed: June 27, 2006
                                  ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Nasir Jaleel Rahim appeals the sentence imposed by the district court1 upon his
guilty plea to drug and firearm charges. Rahim was sentenced as a career offender
under U.S.S.G. § 4B1.1(a) (defendant is career offender if, among other things, he has
at least 2 prior convictions of either crime of violence or controlled substance
offense), based in part on a prior state felony conviction for auto theft. Rahim urges
this court to revisit our holding that auto theft is a crime of violence for purposes of


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
section 4B1.1(a). See United States v. Barbour, 395 F.3d 826, 827-28 (8th Cir.), cert.
denied, 126 S. Ct. 133 (2005); United States v. Sprouse, 394 F.3d 578, 579-81 (8th
Cir. 2005); United States v. Sun Bear, 307 F.3d 747, 751-53 (8th Cir. 2002), cert.
denied, 539 U.S. 916 (2003). Only the court sitting en banc may do so. See United
States v. Wright, 22 F.3d 787, 788 (8th Cir. 1994). Accordingly, we affirm.
                       ______________________________




                                         -2-